Black, C. J.
(dissenting). In my opinion, the judgment in the Chouteau case should be reversed and the cause remanded, and the - judgment in the Baker case should be affirmed, for the reasons stated in the original opinion filed in the case of Venable v. Wabash R’y Co., 19 S. W. Rep. 45.
It is possible cases in condemnation may arise where the inchoate right of dower should be protected in some proper form of proceeding, but the cases in hand do not, present any such a question, and I have given to it no consideration, and therefore express no opinion on that subject.